                         Case 2:19-mj-01672 Document 1 Filed 10/02/19 Page 1 of 9

AO 9 1 (Rev . 11 /1 1) Criminal Complaint tapproved by AUSA T. Zaleski )                                         No. 19-117



                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                        Eastern District of Pennsylvania

                   United States of America                                    )
                                  V.                                           )
                       ROBERT HOPKINS                                          )      CaseNo.    {tf.-(l,7,2.-/Vf
                                                                               )
                                                                               )
                                                                               )
                                                                               )
                             Defendant(s)


                                                       CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                         April 19, 2019                     in the county of                Delaware         in the
      Eastern            District of            Pennsylvania               , the defendant(s) violated :

             Code Section                                                                Offense Description
 See attachment "A."




          This criminal complaint is based on these facts:
 See attached affidavit.




          ~ Continued on the attached sheet.



                                                                                                           Complainant 's signature

                                                                                              Scott A. Friedenreich , Special Agent, FBI
                                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date: { ~                           ;J,
                                       I
                                            ?dt7
City and state:                    Philadelphia, Pennsylvania                           CAROL SANDRA MOORE WELLS, U.S. Magistrate
                                                                                                            Printed name and title
            Case 2:19-mj-01672 Document 1 Filed 10/02/19 Page 2 of 9



                                         Attachment "A"

                                            Count One

       On or about April 19, 2019, in Boothwyn, in the Eastern District of Pennsylvania,
defendant ROBERT HOPKINS without authority, attempted to enter, and aided and abetted the
attempted entry of, the business premises of a person registered with the Drug Enforcement
Administration under 21 U.S.C. § 822, that is, the Boothwyn Apothecary, located at 2341
Chichester Avenue, Boothwyn, Pennsylvania, with intent to steal materials and compounds
containing any quantity of a controlled substance, including oxycodone, a Schedule II controlled
substance; and whose replacement value was not less than $500.

       In violation of Title 18, United States Code, Sections 2118(b) and 2.

                                           Count Two

        On or about April 19, 2019, in Boothwyn, in the Eastern District of Pennsylvania,
defendant ROBERT HOPKINS knowingly and intentionally attempted to possess with intent to
distribute, and aided and abetted the attempted possession with intent to distribute of, oxycodone,
a Schedule II controlled substance.

       In violation of Title 21 , United States Code, Section 846 and Title 18, United States
Code, Section 2.
             Case 2:19-mj-01672 Document 1 Filed 10/02/19 Page 3 of 9



                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR ARREST WARRANTS

       I, Scott A. Friedenreich, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I am a Special Agent with the Federal Bureau of Investigation, and have been

since December 2008. I am currently assigned to the Philadelphia Field Office where I work on

the Violent Crimes Task Force (VCTF). I investigate crimes such as commercial robberies and

burglaries, carjackings and other related crimes. Before being assigned to the VCTF, I was

assigned to the Health Care Fraud Task Force for nine years. I have written, sworn to, and

executed numerous search and arrest warrant affidavits. I have directed cooperating witnesses to

conduct consensual recordings and assisted other investigators in consensual recordings. I have

testified in grand jury and federal trial. During the course of my investigations, I have

subpoenaed and analyzed telephone toll and subscriber records and obtained historical cell site

data that was used as evidence in my investigations. Before my employment at the FBI, I was a

state of Delaware Probation and Parole Officer for approximately six years.

       2.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is probable cause fo r the requested warrant and does not set forth all of

my knowledge about this matter.

       3.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 18 U.S.C. §§ 2118 and 2 (attempted pharmacy burglary and aiding and abetting)

and 21 U.S.C. § 846 and 18 U.S.C. § 2 (attempted possession with the intent to distribute

controlled substances) have been committed by ROBERT HOPKINS on April 19, 2019 at the
            Case 2:19-mj-01672 Document 1 Filed 10/02/19 Page 4 of 9



Boothwyn Apothecary located at 2341 Chichester Avenue; Boothwyn, Pennsylvania, 19061. I

submit this affidavit in support of an application for an arrest warrant for ROBERT HOPKINS.

                                    THE INVESTIGATION

       4.      On April 19, 2019, at approximately 11: 16 p.m. on a rainy night, three males

attempted to burglarize the Boothwyn Apothecary, located at 2341 Chichester Avenue,

Boothwyn, Pennsylvania, 19061 . (Earlier that evening, at approximately 10: 11 p.m., data from

an electronic tracking device showed that a motor vehicle associated with RAUL RIVERA,

charged elsewhere, entered a storage facility lot south of 10th Street and West Erie Avenue in

North Philadelphia, based on my investigation, to be a staging and stash location for RIVERA

and others, used in connection with their pharmacy burglary scheme. Believing an attempt to

burglarize a pharmacy would be made, the FBI initiated surveillance at the Boothwyn

Apothecary (based on intelligence gathered in an ongoing investigation, I believed this pharmacy

was likely to be burglarized). FBI Special Agent Brian Hefner first observed a black sports

utility vehicle (SUV), that is, a black Jeep Grand Cherokee SRT-8 pull up in front of the

Boothwyn Apothecary (pharmacy). The black Cherokee then backed into a small parking area on

the east side of the pharmacy. Upon observing this activity, the agent notified local police.

       5.      Two males then got out of the Cherokee and approached the front door of the

pharmacy. As the males were still outside the pharmacy, uniformed police officers from Upper

Chichester Township Police arrived, and the two males immediately fled. One male was wearing

a gray hooded sweatshirt, and the other was wearing a black hooded sweatshirt. An agent and

officers pursued the males, commanding them to stop, but the two males continued to flee. The

male in the gray hooded sweatshirt, later identified as ROBERT HOPKINS , was apprehended by

police approximately two blocks away from the pharmacy in a driveway of a residence on

                                                 2
            Case 2:19-mj-01672 Document 1 Filed 10/02/19 Page 5 of 9



Sharpless Avenue in Boothwyn. On the ground next to ROBERT HOPKINS, a patrolman

observed a pair of gloves, a black ski mask, and a flashlight. Several feet from HOPKINS ,

officers found a black walkie-talkie radio on the ground. An officer traced HOPKINS's flight

path from the pharmacy and found a "Snap On" brand crowbar with a green rubber handle in a

side yard of a nearby residence. The police officer had observed HOPKINS carrying the object

during the pursuit.

       6.      The male in the black-hooded sweatshirt, who was later identified as MICHAEL

DOMBROWSKI, charged elsewhere, successfully eluded law enforcement that day, but was

later arrested by law enforcement on April 29, 2019, and charged for his role in the April 19,

2019 attempted burglary of the Boothwyn Apothecary.

       7.      Meanwhile at the Boothwyn Apothecary, two Upper Chichester Township police

officers in their marked patrol vehicles attempted to block the black Jeep Grand Cherokee SRT-8

from leaving the area adjacent to the Boothwyn Apothecary. The Cherokee was facing the street,

and when the officers' vehicles pulled up in front of it, the Cherokee's headlights went on, it

reversed, and suddenly stopped. One of the officers heard the Cherokee' s engine begin to roar,

and it began traveling directly at the officer' s patrol vehicle, ramming it head-on. The impact

snapped the front passenger-side wheel of the patrol car from its axle, rendering the patrol car

completely inoperable. The Cherokee then struck the second patrol vehicle before driving onto

the street, where it drove directly to the northbound Interstate 95 on-ramp.

       8.      The second patrol car that was struck continued to pursue the Cherokee and

followed it onto Interstate 95 where two Upland Township police officers joined the pursuit of

the Cherokee. The Cherokee made numerous hazardous lane changes and maneuvers as it fled

from police, at one point striking another vehicle operated by a civilian. Just before the Kerlin

                                                 3
             Case 2:19-mj-01672 Document 1 Filed 10/02/19 Page 6 of 9



Street exit ramp, the Cherokee's operator lost control and crashed into an elevated berm along

the right side oflnterstate 95. The operator, later identified as RAUL RIVERA, got out of the

Cherokee and fled but was quickly apprehended by the Upland Township officers. (An Upper

Chichester Township officer who was pursuing the Cherokee was unable to stop his vehicle and

crashed into the Cherokee shortly after RIVERA had crashed it.) RIVERA was arrested and

charged for his role in the April 19, 2019 attempted burglary of the Boothwyn Apothecary.

       9.      Later during the early morning hours of April 20, 2019, I interviewed ROBERT

HOPKINS and RAUL RIVERA at Upper Chichester Township Police Department. These

interviews were recorded with video and audio reproduction.

       10.     ROBERT HOPKINS was advised of his Miranda rights and agreed to waive his

rights and answer questions without an attorney present. HOPKINS confessed to attempting to

commit the burglary of the Boothwyn Apothecary with RIVERA and another individual.

HOPKINS admitted to being in the black Jeep Grand Cherokee to commit the burglaries and that

he had committed approximately three other burglaries of pharmacies in the past. HOPKINS

admitted going to the lot south of the intersection of North 10th Street and West Erie Avenue to

get the black Jeep Grand Cherokee. ROBERT HOPKINS stated that he had been paid

approximately $3 ,000 to $5,000 to commit the burglaries. ROBERT HOPKINS further admitted

to selling medication that had been stolen from the pharmacies.

       11.     RIVERA was advised of his Miranda rights and agreed to waive his rights and

answer questions without an attorney present. RIVERA stated that he had attempted to commit

the burglary of Boothwyn Apothecary with ROBERT HOPKINS and another man he knew as




                                                4
              Case 2:19-mj-01672 Document 1 Filed 10/02/19 Page 7 of 9



"Mikey." 1 RIVERA stated that he had been recruited to commit pharmacy burglaries by others

and had committed numerous pharmacy burglaries to obtain controlled substances. RIVERA had

sold the controlled substances "wholesale" that he had stolen from pharmacies in the past,

including 30 mg pills of Oxycodone for $25 per pill, Adderall, and Xanax. RIVERA estimated

that he had committed approximately 20 pharmacy burglaries before attempting to burglarize the

Boothwyn Apothecary.

        12.     After the pursuit of the black Jeep Grand Cherokee SRT-8, agents determined that

the vehicle had been stolen from a car dealership in Philadelphia on December 15, 2017. During

an inventory search of the vehicle on April 20, 2019, agents and officers found a pry bar, bolt

cutters, various hand tools, flashlights, cell phones, a walkie-talkie radio, knit hats, ski masks,

and gloves.

        13.     On April 29, 2019, I interviewed MICHAEL DOMBROWSKI at the FBI

Philadelphia Division, after he was arrested on local charges related to the attempted burglary of

the Boothwyn Apothecary. DOMBROWSKI was advised of his Miranda rights and agreed to

waive his rights and answer questions without an attorney present. DOMBROWSKI admitted to

attempting to burglarize the Boothwyn Apothecary with RAUL RIVERA and ROBERT

HOPKINS. DOMBROWSKI admitted that he was carrying a small crowbar to break into the

pharmacy. DOMBROWSKI also admitted to participating in two other pharmacy burglaries in

Bristol, Pennsylvania with RIVERA and another male. DOMBROWSKI estimated that he had

participated in approximately three or four pharmacy burglaries in total, and that the black Jeep



1
 "Mikey" was later identified as MICHAEL DOMBROWSKI. Upper Chichester Township
Police Department issued a warrant for DOMBROWSKI following the attempted burglary of
Boothwyn Apothecary.

                                                  5
              Case 2:19-mj-01672 Document 1 Filed 10/02/19 Page 8 of 9



Grand Cherokee SRT-8 was used in the burglaries. DOMBROWSKI also admitted to going to

the lot on North 10th Street and West Erie Avenue with RIVERA to get the Cherokee.

DOMBROWSKI told investigators that the pills that he had stolen from the pharmacies had been

sold by people that he had committed the burglaries with, including Oxycodone, Adderall,

Methadone, Ritalin, Fentanyl and other controlled substances. I have concluded through this

investigation, and by HOPKINS's DOMBROWSKI's, and RIVERA' s admissions, that they sold

controlled substances from other pharmacies that they burglarized, that the purpose of

HOPEKINS ' s, RIVERA's, and DOMBROWSKI'S attempted burglary of the Boothwyn

Apothecary was to steal controlled substances for their personal use, and to distribute the

controlled substances to others for profit.

        14.     I have also reviewed telephone records in this investigation and noted numerous

contacts between ROBERT HOPKINS and RAUL RIVERA before April 19, 2019; and

numerous contacts between DOMBROWSKI and RIVERA before April 19, 2019.

                                          CONCLUSION

        15.     As detailed above, there is probable cause that ROBERT HOPKINS attempted to

burglarize the Boothwyn Apothecary in order to obtain controlled substances for the purpose of

selling and distributing the stolen controlled for profit to drug traffickers. HOPKINS further

admitted to burglarizing other pharmacies in the past while using the Jeep Grand Cherokee SRT-

8, and to selling the controlled substances taken during those burglaries for profit.




                                                  6
              Case 2:19-mj-01672 Document 1 Filed 10/02/19 Page 9 of 9



        16.     Based on the information contained in this affidavit, I believe that there is

probable cause that ROBERT HOPKINS has committed violations of 18 U.S.C. §§ 2118 and 2

(attempted pharmacy burglary), and 21 U.S.C. § 846 and 18 U.S.C. § 2 (attempted possession

with intent to distribute controlled substances). Accordingly, I respectfully request that this

Court issue a warrant to arrest HOPKINS.

                                                      Respectfully submitted,




                                                      Scott A. Friedenreich
                                                      Special Agent
                                                      Federal Bureau of Investigation

       Subscribed and sworn to

      before me    onJJ October, 2019.

      CAROL SANDRA MOORE WELLS
      UNITED STA TES MAGISTRATE JUDGE




                                                  7
